Citation Nr: 0433733	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  99-22 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
chronic lumbosacral strain.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  During the course of this appeal, the RO issued 
a rating decision in October 2003 in which it granted an 
increased rating, from 20 percent to 40 percent, for the 
veteran's chronic lumbosacral strain.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).

In a January 2004 written statement in support of her claim, 
the veteran indicated that, if the RO continued to deny her 
claims, she requested a personal hearing.  This request was 
received after the veteran's claim had been certified to the 
Board.  A hearing on appeal will be granted if an appellant, 
or her representative, expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (2004).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (2004), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  Thus, in order to ensure full 
compliance with due process requirements, the RO must 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 20.700, 20.703, 20.704.  Therefore, a remand is 
necessary for the RO to clarify the veteran's desire as to 
her requested hearing and then hold that hearing if the 
veteran continues to request it.

In January 2004, also after certification of the veteran's 
claim to the Board, she submitted a written statement from a 
friend and a medical opinion referencing her condition.  As 
the claim had already been certified to the Board, the RO did 
not issue a supplemental statement of the case (SSOC) in 
response to this new evidence.  Since 38 C.F.R. § 19.31(b)(1) 
(2004) requires the issuance of an SSOC in response to new 
evidence, and the veteran did not submit a waiver of initial 
RO review of this material, the Board finds that a remand is 
necessary for the RO to evaluate this evidence before the 
Board may adjudicate the veteran's claims.

Finally, the Board notes that, in an August 2003 compensation 
and pension examination report, by an orthopedic consultant, 
the physician noted the veteran's weakness and numbness in 
her lower extremities.  While the veteran believes these 
symptoms are related to her chronic lumbosacral strain and, 
thereby, to her accident in service, the physician indicated 
that vascular stenosis or a neurological problem might be 
causing her weakness, instead of an orthopedic problem.  He 
suggested the veteran have a consultation with neurology and 
vascular surgery to see whether one or more of these were a 
factor in her problem.  Moreover, the veteran's 
representative, in an Informal Hearing Presentation to the 
Board in October 2004, referred to the VA examiner's comments 
and requested additional evidentiary development to address 
the concerns raised in the examination report.

Therefore, the Board believes that the veteran needs to be 
evaluated by a physician who is competent to review the 
previous examination findings and determine the extent to 
which vascular stenosis or a neurological problem might be 
causing her manifested lower extremity weakness and, 
consequently, whether the condition is related to her chronic 
lumbosacral strain or directly to her military service.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should ensure that all VCAA notice 
obligations continue to be satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other applicable 
legal precedent.

2.  The veteran should be scheduled for an 
examination by an appropriate VA examiner.  The 
claims folder must be made available to the 
reviewing physician for review in conjunction 
with the examination.

a.  The examiner should be requested to 
provide an opinion, with complete rationale, 
as to whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently manifested 
lower extremity weakness, numbness, or pain is 
causally related to any incident or treatment 
in the veteran's military service or is 
causally related to the veteran's service-
connected chronic lumbosacral strain, or 
whether any such causal relationship is 
unlikely (i.e., less than a 50-50 degree of 
probability).

b.  The examiner should be asked to 
specifically address the August 2003 report of 
the veteran's compensation and pension 
examination by an orthopedic consultant, who 
indicated that vascular stenosis or a 
neurological problem might be causing her 
weakness, instead of an orthopedic problem.  A 
complete rationale should be given for all 
opinions and conclusions expressed.

3.  The RO should contact the veteran and verify 
her hearing request, and what type of hearing she 
desires, e.g., before a Member of the Board or an 
RO Hearing Officer.  If the veteran still desires 
a hearing, she should be scheduled, in accordance 
with appropriate procedures, for such a hearing 
at the RO.  A copy of the notice to the veteran 
of the scheduling of the hearing should be placed 
in the record.

4.  Thereafter, the RO should readjudicate the 
veteran's claims for an increased rating for 
chronic lumbosacral strain and a total disability 
based on individual unemployability.  If any of 
the benefits sought on appeal remain denied, the 
veteran and her representative should be provided 
with an SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claims, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issues currently on appeal since the October 2003 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


